El Juez Peesidente Señoe. del Tobo,
emitió la opinión del tribunal.
Se formuló acusación contra Bafael Barbosa y otros im-putándoles la violación del artículo 84 del Código Penal. La acusación fué archivada el 8 de junio de 1922. Al con-testarla, los acusados pidieron que fuera sobreseída por ha-ber transcurrido más de los sesenta días que fija la ley en-tre su arresto y la presentación del cargo. El fiscal se opuso y la corte estimando que existía justa causa para la dilación, negó el sobreseimiento.
Los hechos alegados y apreciados por la corte como cons-titutivos de justa causa fueron que si bien el arresto de los acusados se verificó el 4 de febrero y la acusación no se for-muló hasta el 8 de junio, ello se debió a que las diligencias preliminares instruidas por el' juez municipal de Caguas no •se recibieron por el Fiscal de Humacao hasta el 17 de fe-brero, a que ya se había citado el término de Gran Jurado de febrero cuyo sorteo tuvo lugar el día 23, habiéndose pre-*642sentado a la corte. el 15 la lista de cansas qne iban a some-terse al Gran Jurado por cuyo motivo no se incluyó la se-guida contra los acusados, y a que el otro término de Gran Jurado no comenzó basta junio siguiente y sólo entonces fué que bubo oportunidad de presentar la acusación.
No estamos conformes. Los fiscales deberían estar en co-municación directa con los jueces municipales cuando éstos se encargan de instruir las primeras diligencias. T cuando los jueces municipales actúan, generalmente todas las decla-raciones se remiten por escrito, de modo que es sumamente fácil el estudio del fiscal. No se trataba de un caso compli-cado.'
Mientras la ley no sea modificada, los fiscales y los jue-ces en el ajuste de su trabajo, deben partir de la base de la existencia de la misma. Creemos que la causa pudo ser in-vestigada por el gran jurado que se sorteó en febrero. Ade-más, el plazo que medió entre el Gran Jurado que se sorteó en febrero y el que se sorteó en junio fué demasiado largo para cumplir con las exigencias de la vigente Ley de En-juiciamiento Criminal.
■ En el caso de El Pueblo v. Almodovar, 32 D.P.B,. 829, esta Corte Suprema se expresó así:
“En efecto, la misma corte expresa que uno de los términos de sus sesiones se celebró en mayo y junio de 1922 y que el Gran Ju-rado no se constituyó hasta el 12 de junio. Siendo ello así, habiendo podido constituirse el jurado en mayo y no demostrándose que dejara de constituirse en esa fecha por razones necesarias, surge claro el derecho del acusado de acuerdo eon la ley y la jurisprudencia ci-tada por la propia Corte de Distrito. Como los términos de las Cortes de Distrito de Puerto Rico son cinco de dos meses cada uno y como se reúne un Gran Jurado cada término, el plazo de sesenta días, que es el doble del fijado en California, no resulta imposible de cumplir.”
Debe revocarse la sentencia apelada y ordenarse el ar-chivo de la acusación.